           Case 2:20-cv-00770-BJR Document 15 Filed 12/16/20 Page 1 of 5



1

2                                                      The Honorable Barbara J. Rothstein

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE

10

11   RONALD MORGAN, as attorney-in-fact       CASE NO: 2:20-cv-00770-BJR
     for HELGA NEUSS,
12                                            STIPULATION AND ORDER TO
                     Plaintiff,               CONTINUE PRETRIAL DATES
13
               vs.
14
     SEABOURN CRUISE LINE LIMITED,
15
                     Defendant.
16

17

18
     ///
19
     ///
20
     ///
21

22

23



                                                         FLYNN, DELICH & WISE LLP
     STIPULATION AND ORDER TO                                  ATTORNEYS AT LAW
     CONTINUE PRETRIAL DATES (Case No.:                      1420 5th Avenue, Suite 3358
                                                                 Seattle, WA 98101
     2:20--cv-00770-BJR) Page - 1 -                                (206) 258-6311
         Case 2:20-cv-00770-BJR Document 15 Filed 12/16/20 Page 2 of 5



1              Defendant SEABOURN CRUISE LINE, LTD. and Plaintiff RONALD MORGAN, as

2    attorney-in-fact for HELGA NEUSS, through their respective counsel of record, collectively

3    (the “Parties”), hereby submit this joint Stipulation to continue expert designations, the

     discovery cutoff and the dispositive motion cutoff by approximately one month. The Parties
4
     assert that there is good cause to amend the Order Setting Trial Dates and Related Dates (Dkt.
5
     13). The request for the continuance is based on the following:
6
               1.      This action seeks damages resulting from the alleged personal injuries to
7
     Plaintiff Helga Neuss, who was a passenger aboard the SEABOURN QUEST cruise vessel
8    when she allegedly suffered a stroke while on board. Plaintiff alleges that Seabourn was
9    negligent in conducting the medical evacuation of Ms. Neuss, contributing to her injuries.

10             2.      The parties conferred completed their Rule 26(f) conference in July of 2020,

11 during the relatively early days of the ongoing COVID-19 pandemic. At the time it was not
     expected that the stoppage of the cruise industry operations would persist through the end of the
12
     year. This continued stoppage of international cruise operations has significantly hampered the
13
     ability of the parties to obtain needed discovery in this case.
14
               3.      Defendant Princess Cruise Lines expects to remain on lockdown through the
15
     end of 2020, with limited personnel at its Santa Clarita Headquarters and the vast majority of its
16 mostly international crewmembers sent home. Defendant expects these conditions to persist

17 through the end of 2020, and potentially into 2021.

18             4.      The crewmembers involved in Plaintiff’s medical disembarkation from the

19 vessel are either serving onboard Seabourn vessels overseas or are have been sent home
     internationally. Seabourn and Plaintiff’s counsel have been working together to secure
20
     depositions of the crewmembers involved, but this has been rendered more difficult due to the
21
     international aspect of completing their deposition.
22

23



                                                                       FLYNN, DELICH & WISE LLP
      STIPULATION AND [PROPOSED)                                            ATTORNEYS AT LAW
      ORDER TO CONTINUE PRETRIAL DATES                                    1420 5th Avenue, Suite 3358
                                                                              Seattle, WA 98101
      (Case No.: 2:20--cv-00770-BJR) Page - 2 -                                 (206) 258-6311
           Case 2:20-cv-00770-BJR Document 15 Filed 12/16/20 Page 3 of 5



1              5.      Counsel have been working to obtain medical records relating to Plaintiff’s

2    treatment subsequent to her disembarkation in Scotland. Obtaining these records has taken

3    longer than expected.

               6.      Given the continued difficulties with international travel and quarantine rules,
4
     the parties seek additional time to complete their discovery and secure expert testimony. Since
5
     Plaintiff’s allegations relate closely to the medical documentation and decision-making a
6
     complete medical file and extensive expert testimony will be necessary. An extension of the
7
     expert designation and discovery deadlines will permit the parties to obtain further medical
8    records and properly designate their experts and produce complete expert reports.
9              7.      The parties have not previously requested or been granted any continuances or

10 modifications to the Court’s Order Setting Trial Dates and Related Dates (Dkt. No. 13). The

11 requested continuance will not interfere with this Court’s trial schedule as currently set.
               8.      In light of the above, the Parties submit there is good cause for the
12
     continuance reflected in the Parties’ proposed schedule. Therefore, the parties respectfully
13
     request an approximately 35-day continuance to the deadlines below:
14

15
                        Matter                          Current Date                     Proposed Date
16     Reports from expert witness under               January 4, 2021                  February 8, 2021
17     FRCP 26(a)(2) due

18     Discovery Completed by                         February 3, 2021                  March 10, 2021

19     All dispositive motions must be filed by         March 5, 2021                     April 9, 2021

20
               All other dates, including trial, will remain the same.
21             IT IS SO STIPULATED.
22 / / /

23 / / /



                                                                         FLYNN, DELICH & WISE LLP
      STIPULATION AND ORDER TO                                                ATTORNEYS AT LAW
      CONTINUE PRETRIAL DATES (Case No.:                                    1420 5th Avenue, Suite 3358
                                                                                Seattle, WA 98101
      2:20--cv-00770-BJR) Page - 3 -                                              (206) 258-6311
           Case 2:20-cv-00770-BJR Document 15 Filed 12/16/20 Page 4 of 5


     FOR PLAINTIFFS
1
     Date: December 15, 2020                     LEESFIELD SCOLARO PA
2

3                                            By: /s/ Thomas Graham
                                                 Thomas Graham/WSBA #89043
4                                                Thomas Scolaro
                                                 LEESFIELD SCOLARO PA
5                                                2350 South Dixie Highway
                                                 Miami, FL 33133
6                                                Phone: (305) 854-4900
                                                 Email: graham@leesfield.com
7                                                Email: scolaro@leesfield.com

8
                                                 BUDGE & HEIPT
9
                                             By: /s/ Edwin S. Budge
10                                               Edwin S. Budge
                                                 BUDGE & HEIPT
11                                               808 E. Roy Street
                                                 Seattle, WA 98102
12                                               Phone: (206)-624-3060
                                                 Email: ed@budgeandheipt.com
13                                               Email: sally@budgeandheipt.com

14
     FOR DEFENDANT
15 Date: December 15, 2020                   FLYNN, DELICH & WISE LLP
16
                                             By: /s/Nicholas S. Politis
                                                 Nicholas S. Politis, WSBA #50375
17
                                                 Attorneys for Defendant
                                                 Flynn, Delich & Wise LLP
18
                                                 One World Trade Center, Suite 1800
19                                               Long Beach, CA 90831-1800
                                                 Telephone: (562) 435-2626
20                                               Email: nicholasp@fdw-law.com
     ///
21
     ///
22
     ///
23



                                                            FLYNN, DELICH & WISE LLP
      STIPULATION AND ORDER TO                                   ATTORNEYS AT LAW
      CONTINUE PRETRIAL DATES (Case No.:                       1420 5th Avenue, Suite 3358
                                                                   Seattle, WA 98101
      2:20--cv-00770-BJR) Page - 4 -                                 (206) 258-6311
       Case 2:20-cv-00770-BJR Document 15 Filed 12/16/20 Page 5 of 5



1
                                                    ORDER
2
            IT IS SO ORDERED.
3
            Dated this 16th day of December 2020.
4
                                                    __________________________________
5
                                                    United States    Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     STIPULATION AND ORDER TO
     CONTINUE PRETRIAL DATES (Case No.:
     2:20--cv-00770-BJR) Page - 5 -
